Citation Nr: 0419152	
Decision Date: 07/16/04    Archive Date: 07/27/04	

DOCKET NO.  02-20 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to an original disability evaluation in excess of 
30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had periods of active service from September 1939 
to September 1940 and from August 1942 to October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the VARO in Muskogee, Oklahoma, which granted service 
connection for PTSD and assigned a 30 percent disability 
rating, effective February 28, 2001.

In accordance with the provisions of 38 C.F.R. § 20.900(c), 
this case has been advanced on the Board's docket.


FINDINGS OF FACT

1.  Evidence necessary for an equitable disposition of the 
appeal has been obtained, and VA has satisfied the duty to 
notify the appellant of the law and regulations applicable to 
his claim and the evidence necessary to substantiate the 
claim.

2.  Manifestations of the veteran's PTSD include avoidance of 
stimuli related to trauma, increased arousal, problems with 
reexperiencing traumatic events, depression, and anxiety.

3.  The veteran's global assessment of functioning (GAF) 
scores are between 50 and 60.

4.  The veteran's PTSD results in significant social and 
industrial impairment with reduced reliability and 
productivity.  He has not shown evidence of suicidal 
ideation, obsessional rituals, illogical speech, or spatial 
disorientation.
   



CONCLUSION OF LAW

The criteria for an initial disability evaluation of 50 
percent, but not more, for PTSD have been met. 38 U.S.C.A. 
§§ 1155, 5017 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.130, 4.132, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA) (codified as amended at 38 U.S.C.A. § 5100 et seq 
(West 2002)) has eliminated the requirement for a well-
grounded claim, enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded on VA's 
duty to notify the claimant and his representative concerning 
certain aspects of claimed development.  In addition, VA 
promulgated regulations that implement the statutory changes 
affected by the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
September 2001 rating decision, an August 2002 rating 
decision, and the November 2002 statement of the case, the 
veteran and his representative were apprised of the 
applicable law and regulations and given notice as to the 
evidence needed to substantiate his claim.  In addition, by 
communications dated in April 2001 and again in May 2001, the 
RO explained the provisions of the VCAA, gave additional 
notice of the evidence needed to substantiate the claim on 
appeal, and asked the veteran to submit or authorize the RO 
to obtain additional relevant evidence.  In a May 2001 
communication from the veteran's then representative, it was 
noted that the veteran had submitted all information in his 
possession or control that was essential to his claim at that 
time.  It was indicated the veteran requested a medical 
examination.  The record reveals this was conducted in July 
2001.  Further review of the record shows the veteran was 
accorded a more recent examination in July 2002.  Review of 
the claims folder reveals that the RO secured service medical 
records, VA medical records, and relevant VA examinations.  
As discussed in detail below, then, the Board finds that the 
evidence in this case is sufficient to render a 
determination, such that additional medication examination or 
opinion is not needed.

Finally, the Board fins that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a) must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of the claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in May 2001 was not 
given prior to the first AOJ adjudication of his claim, the 
notice was provided prior to the most recent transfer and 
certification of the case to the Board.  The claimant has 
been provided with every opportunity to submit evidence and 
documents in support of his claim, and to respond to VA 
notices.

In addition, the Court in Pelegrini held, in part, that a 
VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) Inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim or something to the effet that a 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

In March 2004, VA obtained an opinion from VA's General 
Counsel as to the Court's statement in Pelegrini that 
38 U.S.C.A. §§ 5103(a) and 3.159(b)(1) required VA to include 
a request to the claimant to provide any evidence in his or 
her possession that pertains to the claim as part of the 
notice provided to a claimant under those provisions.  The 
General Counsel's opinion held that the Court's statement is 
obiter dictum and is not binding on VA.  Further, the opinion 
held that Section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  VAOPGCPREC 1-2004.  The 
Board is bound by the holding of the General Counsel's 
opinion.

Under the circumstances set forth above, the Board finds that 
the appellant has had ample notice of the types of evidence 
that would support his claim and that he has had ample 
opportunity to present the evidence and argument in support 
of his appeal.  He has not identified any evidence not 
already of record.  The Board finds that any defect with 
respect to the VCAA notice requirement in this case was 
harmless error.  Therefore, notwithstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the 
claimant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Disability evaluations are assigned by applying the VA's 
Schedule of Rating Disabilities (Rating Schedule) that 
represent, as far as can practicably be determined, the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Such evaluations involve consideration of 
the level of impairment of the veteran's ability to engage in 
ordinary activities, to include employment.  38 C.F.R. 
§ 4.10.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  Where there is a question as to which of 
two ratings should be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).

The veteran filed a claim for service connection for PTSD in 
February 2001.  The RO granted service connection for PTSD in 
a September 2001 decision.  A 30 percent disability rating 
was assigned, effective February 28, 2001, the date of 
receipt of the claim.  The Court has held that, at the time 
when an initial rating is assigned following a grant of 
service connection, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).

PTSD is evaluated under Diagnostic Code 9411, under a general 
formula for rating mental disorders.  The relevant criteria 
are as follows:

Total occupational and social impairment, due to such 
symptoms as:  Gross impairment in thought processes or 
communications; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  100 
percent.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately, 
ineffectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relations.  70 percent.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  Flattened affect; 
circumstantial; circumloculatory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  50 percent.

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks) although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  Depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and memory loss (such as 
forgetting names, directions, recent events).  30 percent.  

A review of the relevant evidence of record discloses that 
the veteran was accorded a psychiatric examination by a VA 
psychologist in July 2001.  The claims file was reviewed by 
the examiner.  It was indicated the veteran had received the 
Purple Heart as a result of having been injured.  Currently 
the veteran was not receiving any mental health treatment.  
However, he had been taking 150 milligrams of Trazodone for a 
number of years to help him sleep.  He was also taking 
.5 milligrams of Lorazepam twice daily or when needed.  He 
received this medication from his primary care physician.  He 
refers to having had a nervous break down in 1955 and having 
been hospitalized at a private facility at that time.  He 
reported no other psychiatric hospitalizations.  He stated it 
had been several years since he had had any formal 
psychiatric treatment.  

The veteran described himself as restless.  He reported 
occasional nightmares and dreams about things falling from 
the sky, while he could not describe this.  Reference was 
made to chronic intrusive thoughts.  The veteran also 
reported some temper problems and being somewhat jumpy.

He had been married to his wife for 56 years.  They had one 
son who had a chronic mental disorder and lived with them.  
The son had caused the veteran and his wife a lot of stress.  
The veteran retired in 1983 from a company for whom he had 
worked for 32 years.

On examination the veteran was properly oriented.  He was 
cooperative during the course of the interview.  He appeared 
depressed.  He became emotional and cried when talking about 
his experiences during the war.  He gave no evidence of a 
thought disorder or a psychosis.  Speech was goal-directed.  
He was somewhat quiet, but speech was spontaneous.  No 
unusual behaviors or mannerisms were noted.  Hygiene was 
appropriate.  Memory appeared intact.  There was no evidence 
of organicity or dementia.  Reality testing was good.  He 
displayed average insight, judgment, and reasoning.

The Axis I diagnosis was PTSD.  There was no Axis II 
diagnosis.  The GAF score was given as 60.

Of record are reports of VA outpatient treatment and 
evaluation of the veteran on periodic occasions in 2001 and 
2002.  At the time of one such visit in April 2002, it was 
noted the veteran was depressed.  He was exhibiting no panic, 
but did show some chronic anxiety.  He had had no care or 
psychiatric treatment recently.  He was still taking 
Trazodone and Oxypam.  On evaluation comprehension and 
orientation were described as good.  Speech was articulate.  
Mood and affect were described as depressed/tense.  Thought 
processes were clear.  Memory was described as good.  The 
diagnoses were major depression and PTSD.  There was no Axis 
II diagnosis.  Reference was made to family problems, health 
problems, financial problems, and psychosocial problems.  The 
GAF score during the past year and currently was given as 50.

The veteran was provided with an authorized psychiatric 
examination in July 2002.  The claims file was reviewed by 
the examiner.  The veteran continued to complain of anxiety, 
startle reaction, avoidance of things that would remind him 
of his participation in the war, nightmares, and flashbacks.  
The veteran stated that the medications he was taking had 
helped to some extent, but he still complained of problems 
with anxiety and depression.  No problems with psychosis or 
mania were indicated.  He was socially isolated and had 
problems with anxiety around others.

On examination he was alert and cooperative.  He walked with 
a cane and walked slowly.  He used hearing aids and at times 
had difficulty hearing.  

Reference was made to a number of physical problems, 
including severe peripheral neuropathy.

The veteran had now been married for some 60 years.  He 
described the marriage as stable, but indicated that his wife 
had multiple medical problems.  Reference was again made to 
their son who had schizophrenia.  

The Axis I diagnosis was PTSD.  The GAF score for the past 
year and currently was given as 55.

Under the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 4th Edition (DSM-IV), 
a GAF score of 51 to 60 represents moderate symptoms, with 
moderate difficulty in social and occupational functioning.  
However, a GAF score of 41 to 50 signifies serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shop lifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders, 32 
(4th Ed.) (1994) (DSM-IV); 38 C.F.R. §§ 4.125, 4.130 (2003).

Considering all of the veteran's service-connected 
psychiatric symptoms, and with resolution of all reasonable 
doubt in his favor, the Board finds that a 50 percent 
evaluation is most appropriate for the veteran's PTSD.  While 
there are some minor differences regarding the veteran's 
level of psychiatric disability during the time frame in 
question, it appears that such symptoms have largely been at 
a level commensurate with the applicable criteria for a 50 
percent rating.  GAF scores have been reported between 50 and 
60 during the appeal period.  The veteran requires medication 
on a regular basis.  His most recent GAF score was given as 
50 and he has been described as having multiple problems.  
The Board acknowledges that the veteran is anxious and 
depressed and has recurring nightmares about his experiences 
in service, and therefore finds that a 50 percent rating is 
the most appropriate for his PTSD.

However, the medical evidence does not demonstrate that he 
exhibits suicidal ideation, obsessional rituals, speech 
difficulties, spatial disorientation or other criteria 
warranting the assignment of the next higher rating of 70 
percent.  


ORDER

An initial disability rating of 50 percent, but not more, for 
PTSD is granted, subject to governing regulations pertaining 
to the payment of monetary awards.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



